  Case 3:20-cv-01136-JPG Document 6 Filed 10/30/20 Page 1 of 4 Page ID #74




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 BYRON JOSHUA HOLTON, #89049,                        )
                                                     )
                Plaintiff,                           )
                                                     )
 vs.                                                 )        Case No. 20-cv-01136-JPG
                                                     )
 MADISON COUNTY CITY JAIL,                           )
 KRISTOPHER THARP,                                   )
 DEPUTY SHERIFFS,                                    )
 TONY COURT,                                         )
 MICHAEL HARE,                                       )
 CRAIG RICHERT,                                      )
 BLAKE SELLERS,                                      )
 LT. FROSTER,                                        )
 and STEVE LARKIN,                                   )
                                                     )
                Defendants.                          )

                                 MEMORANDUM & ORDER

GILBERT, District Judge:

       Plaintiff Byron Holton filed this action pursuant to 42 U.S.C. § 1983 for unconstitutional

conditions of confinement at Madison County Jail. (Doc. 1). In the Complaint, he complains

about the denial of access to safe beds, cell alarms, and affordable commissary items. (Id. at 5-6).

He seeks money damages. (Id. at 7).

       The Complaint is now before the Court for preliminary review under 28 U.S.C. § 1915A,

which requires the Court to screen prisoner Complaints and filter out non-meritorious claims.

28 U.S.C. § 1915A(a). Any portion of the Complaint that is legally frivolous or malicious, fails

to state a claim for relief, or requests money damages from an immune defendant must be

dismissed. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations are liberally construed.

Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816, 821 (7th Cir. 2009).




                                                 1
    Case 3:20-cv-01136-JPG Document 6 Filed 10/30/20 Page 2 of 4 Page ID #75




        Based on the allegations in the Complaint, the Court finds it convenient to divide the pro

se action into the following enumerated Counts:

        Count 1:          Defendants subjected Plaintiff to unconstitutional conditions of
                          confinement at Madison County Jail by denying him a safe bed, cell
                          alarm, and affordable commissary items.

Any other claim that is mentioned in the Complaint but not addressed herein is considered

dismissed without prejudice as inadequately pled under Twombly.1

        The Complaint does not survive preliminary review. Plaintiff names the “Madison County

City Jail” and several individuals as defendants in the case caption. However, he mentions none

of them in the statement of his claim. The Court is therefore unable to discern what each defendant

did to violate Plaintiff’s constitutional rights.

        The Madison County City Jail is not a “person” subject to suit under Section 1983. It is

not even a suable entity. Pursuant to Federal Rule of Civil Procedure 17, a defendant must have

the legal capacity to be sued. See FED. R. CIV. P. 17(b). The “Madison County City Jail” has no

capacity to be sued under Section 1983 and shall be dismissed with prejudice.

        The individual defendants shall be dismissed without prejudice because no allegations

suggest that any of them were actually involved in a constitutional deprivation. Section 1983

liability hinges on personal participation or involvement in a constitutional deprivation. Pepper v.

Village of Oak Park, 430 F.3d 809, 810 (7th Cir. 2005) (citations omitted). It creates a cause of

action based on personal liability and predicated upon fault. Id. The doctrine of respondeat

superior is inapplicable in this context. Kinslow v. Pullara, 538 F.3d 687, 692 (7th Cir. 2008). A

defendant cannot be held liable for a constitutional deprivation caused by a subordinate simply

because of his or her supervisory position. Plaintiff must name the individuals who were actually


1
  See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         2
  Case 3:20-cv-01136-JPG Document 6 Filed 10/30/20 Page 3 of 4 Page ID #76




involved in or responsible for the deprivation of his rights (e.g., officers, jail administrator, etc.).

He should also describe what each individual did, or did not do, to violate his rights. Plaintiff does

not need to go into great detail. He may briefly describe each individual’s misconduct in the

statement of claim. Having failed to mention any defendants there, however, Plaintiff’s Complaint

cannot proceed.

        The Complaint shall be dismissed without prejudice. If Plaintiff wishes to pursue his claim,

he shall have an opportunity to do so. However, he is warned that failure to comply with the

instructions and deadline in the below disposition may result in dismissal of this suit for failure to

comply with a court order. See FED. R. CIV. P. 41(b).

                                          Pending Motion

        Plaintiff’s Motion for Service of Process at Government Expense (Doc. 3) is DISMISSED

as unnecessary. If the Amended Complaint survives screening under Section 1915A, the Court

will order service of this lawsuit on the remaining defendants as a matter of course.

                                             Disposition

        IT IS ORDERED that the Complaint (COUNT 1) is DISMISSED without prejudice for

failure to state a claim upon which relief may be granted.

        IT IS ORDERED that Defendant MADISON COUNTY CITY JAIL is DISMISSED

with prejudice and ALL OTHER DEFENDANTS are DISMISSED without prejudice because

the Complaint fails to state any claim for relief against them.

        Plaintiff is GRANTED leave to file an “Amended Complaint” on or before

November 30, 2020. Should Plaintiff fail to file his Amended Complaint within the allotted time

or consistent with the instructions set forth in this Order, the entire case shall be dismissed with

prejudice for failure to comply with a court order and/or for failure to prosecute his claims. FED.

R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34
                                                   3
  Case 3:20-cv-01136-JPG Document 6 Filed 10/30/20 Page 4 of 4 Page ID #77




F.3d 466 (7th Cir. 1994); 28 U.S.C. § 1915(e)(2). The dismissal shall also count as one of

Plaintiff’s three allotted “strikes” under 28 U.S.C. § 1915(g).

       It is strongly recommended that Plaintiff use the civil rights complaint form designed for

use in this District. Plaintiff should label the form, “Amended Complaint,” and he should use the

case number for this action (No. 20-cv-01136-JPG). To enable Plaintiff to comply with this Order,

the CLERK is DIRECTED to mail Plaintiff a blank civil rights complaint form.

       An amended complaint supersedes and replaces the original complaint, rendering the

original complaint void. See Flannery v. Recording Indus. Ass’n of Am., 354 F.3d 632, 638 n. 1

(7th Cir. 2004). Therefore, the Amended Complaint must stand on its own without reference to

any previous pleading. Plaintiff must re-file any exhibits he wishes the Court to consider along

with it. The Amended Complaint is also subject to review pursuant to 28 U.S.C. § 1915A.

       Plaintiff is further ADVISED that the obligation to pay the filing fee for this action was

incurred at the time the action was filed, thus the filing fee remains due and payable, regardless of

whether Plaintiff files an Amended Complaint. 28 U.S.C. § 1915(b)(1).

       Finally, Plaintiff is ADVISED that he is under a continuing obligation to keep the Clerk of

Court and each opposing party informed of any change in his address; the Court will not

independently investigate his whereabouts. This shall be done in writing and not later than 7 days

after a transfer or other change in address occurs. Failure to comply with this Order will cause a

delay in the transmission of court documents and may result in dismissal of this action for want of

prosecution. See FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 10/29/2020                              s/J. Phil Gilbert
                                                      J. PHIL GILBERT
                                                      United States District Judge



                                                 4
